DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-10, 13, and 15-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 6-7 and 11-12 are canceled.
Claim 14 is objected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1-4 , 8-10 and 15 is/are rejected under 35 U.S.C, 103 as being unpatentable over Barrett et al, (US 5189718 hereinafter Barrett) m view of Mcalpine et al. (US 8358890 B1 hereinafter Mcalpine) in view of Spooner (US 6363192 B1).
Regarding claim 1, Barrett discloses, in Fig. 1, a figure of eight cable (10) comprising; a first cable element (11) longitudinally extending along a first longitudinal axis (lengthwise direction of 11) and comprising a first core (12) and a first outer sheath (16) enclosing said first core (12); wherein first core is an electrical core comprising at least two stranded electrical conductors ( see col.1:line 65-67) ; a second cable element (17) longitudinally extending along a second longitudinal axis (second axis 18) and comprising a. second core ( 21) and a second outer sheath (24) enclosing said second core (21) wherein said second core (21) is an optical core (20 are optical cables) and comprises at least one optical fiber (19 are light waveguides); a web (25) joining said first outer sheath (16) and said second outer sheath (24) so as to provide said cable with a major plane of symmetry (plane extending through the lengthwise direction of 10) comprising the longitudinal axes (center axis of 11 and 17) of the first and second cable 
Barrett is silent with respect to at least one strength member embedded within said first outer sheath or said second outer sheath, wherein ail strength members comprised in said cable are substantially located on said major plane of symmetry and wherein the at least two stranded electrical conductors are insulated electrical conductors.
Mcalpine discloses at least one strength member (28;Fig.3) embedded within said second outer sheath (14), wherein all strength members (28) comprised in said cable (10) are substantially located on said major plane of symmetry (both strength members 28are located on the symmetry line 36 ;Fig„3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed Invention to use the strengthening members of Mcalpine with the second outer sheath of Barrett in order to prevent shrinkage of outer sheath of a cable device caused by internal strain generated during the extrusion process reduces over time.
Spooner discloses an electrical core with at least two stranded insulated electrical conductors (see conductors 16 in 2 are electrically insulated individually; col.3:line 11-21;Fig.1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed Invention to use teachings of Spooner to modify the stranded electrical conductors of Barrett in order to transmit different electrical signals to power different electrical devices.

Regarding claim 2 Barrett fails to disclose two strength members embedded within said second outer sheath.
Mcalpine discloses wherein it comprises two strength members (28:Fig„3) embedded within said second outer sheath (14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the strengthening members of Mcalpine with the second outer sheath of Barrett in order to prevent shrinkage of outer sheath of a cable device caused by internal strain generated during the extrusion process reduces over time.
Regarding claim 3, Barrett fails to disclose wherein said two strength members are arranged at substantially diametrically opposed positions within said second outer sheath.
Mcalpine discloses wherein said two strength members (28) are arranged at substantially diametrically opposed positions within said second outer sheath (see 14 and 36 in
Fig.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the strengthening members of Mcalpine with the second outer sheath of Barrett in order to prevent shrinkage of outer sheath of a cable device caused by internal strain generated during the extrusion process reduces over time.
Regarding claim 4, Barrett fails to disclose wherein said at least one strength member is embedded within the thickness of said second outer sheath enclosing said second core.
Mcalpine discloses wherein said at least one strength member (28) is embedded within the thickness of said second outer sheath (14) enclosing said second core (22).

Regarding claim 8, Barrett discloses , wherein said first core includes at least one first conductor (12) and said second core includes at least one waveguide (19 Is an optical conductor).
Barret fells to specifically disclose the second core has a conductor.
Spooner discloses a second core having a conductor {see electrical conductor within 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Spooner with the second core of Barret in order to transmit electrical signals to electrical devices.
 
Regarding claim 9, Barrett discloses wherein said first core includes a first barrier tape (13) surrounding ail of said first conductors (12),
Barrett fails to specifically disclose wherein all of said strength members are disposed exterior to said first barrier tape.
Mcalpine discloses wherein all of said Strength members (4; Flg.3) are disposed exterior to said first barrier tape (26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the strengthening members of Mcalpine with the second outer sheath of Barrett in order to prevent shrinkage of outer sheath of a cable device caused by internal strain generated during the extrusion process reduces over time.
Regarding Claim 10, a modified Barrett discloses wherein said second core includes a second barrier tape surrounding ail of said second conductors (see 20 surrounding conductors 19).
Barret fails to specifically disclose wherein all of said strength members are disposed exterior to said second barrier tape.
Mcalpine discloses wherein all of said strength members (4; Fig,3) are disposed exterior to said first barrier tape (16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the strengthening members of Mcalpine with the second outer sheath of Barrett in order to prevent shrinkage of outer sheath of a cable device caused by internal strain generated during the extrusion process reduces over time.
 
 Regarding claim 15, Barrett falls to disclose wherein said cable Includes 3t least one ripcord embedded within at least one said first outer sheath or said second outer sheath.
Mcalpine discloses at least one ripcord (32; Fig.3) embedded within at least one said second outer sheath
(32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the ripcord of Mcalpine with the second outer sheath of Barrett in order to cut back the jacket to expose the wires of the cable so you don’t run the risk of cutting any of the wires inside when making a. connection.
 
Claim (s) 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett   in view of Mcalpine in view of Spooner, as applied to claim 1 above and further in view of Sakabe (US 2002/0068978 A1).
Regarding claim 5, Barrett fails to disclose wherein said all strength members comprised in said cable are located within an angular distance lower than 20 degrees from said major plane of symmetry said cable.
Sakabe discloses wherein said all strength members (4; Fig,7) comprised in said cable ( see Fig.7 ) are located within an angular distance (see angle phi) lower than 20 degrees ( see angle phi; para 0060) from said major plane of symmetry (Z) of said cable (see Fig.7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the strengthening members of Sakabe with the second outer sheath of Barrett in order to prevent shrinkage of outer sheath of a cable device caused by internal strain generated during the extrusion process reduces over time ( coi.4 ;Sine 33-53).
 
	

Claim (s) 6 and 8-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett   in view of Mcalpine in view of Spooner, as applied to claim 1 above and further in view of Spooner (US 6363192 ).
 
Claim (s) 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett in view of Mcalpine in view of Spooner , as applied to claim 1 above, and further in view of Bocanegra et al. (US 7218821 B2 hereinafter Bocanegra).
Regarding claim 13, Barret fails to specifically disclose wherein said cable includes only one of said strength members
Bocanegra discloses, in Figure 5, a cable (11) Includes only one strengthening member (19) within a sheath (13),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed Invention to use only one strengthening member as shown by Bocanegra with the second outer sheath of Barrett in order to provide proper tensile strength to the cable outer sheath to sustain loads.
 
Claim (s) 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett in view of Mcalpine in view of Spooner , as applied to claim 15 above, and further in view of Bocanegra et al. (US 7218821 B2 hereinafter Bocanegra).
  
Regarding claim 16, Barret fails to disclose wherein each of said ripcords is offset from said major plane of symmetry of said cable.
Bocanegra discloses, in Figure 4 wherein each of said ripcords (47) is offset from said major plane of symmetry of said cables (horizontal line going through center of 48 and center of 28;Fig,4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the ripcord of Bocanegra 441 with the second outer sheath of Barrett in order to cut back the jacket to expose the wires of the cable so you don't run the risk of cutting any of the wires inside when making a connection.
 
Claim (s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett in view of Mcalpine in view of Spooner, as applied to claim 1 above, and further in view of Greveling et al. (US 5370196 hereinafter Greveling).
Regarding claim 17, Barrett fails to disclose wherein said cable includes at least one portion disposed on an exterior of said second outer sheath, wherein said second outer sheath Is formed from a first material and said at least one portion is formed from a second material different from said first material.
Greveling discloses wherein said cable includes at least one portion (30;F!g3) disposed on an exterior of an outer sheath (20;Fig3), wherein said second outer sheath Is formed from a first material ( polypropylene) and said at: least one portion (30) Is formed from a second material! (PBT) different: from said first material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use teachings of Greveling with the second outer sheath of cable of Barret in order to provide a removable section to allow the separation of the outer sheath of the cable to access conductors within the cable to prevent the damaging of the cable).
Regarding claim 18, Barrett faffs to disclose wherein said first material has a higher fracture toughness than said second material
Greveling discloses wherein said first material! has a higher fracture toughness than said second material ( polypropylene may have a higher fracture toughness than PBT).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use teachings of Greveling with the second outer sheath of cable of Barret in order to provide a removable section to allow the separation of the outer sheath of the cable to access conductors within the cable to prevent the damaging of the cable).
 
Regarding claim 19, Barrett fails to disclose wherein said cable includes two of said portions disposed on said exterior of said second outer sheath.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use teachings of Greveling with the second outer sheath of cable of Barret in order to provide a removable section to allow the separation of the outer sheath of the cable to access conductors within the cable to prevent the damaging of the cable).
Regarding claim 20, Barrett fails to disclose wherein said two of said portions are disposed diametrically opposed to each other at opposite sides of said second outer sheath with a plane extending through said two of said portions arranged perpendicular to said major plane of symmetry of said cable.
Greveling discloses in Fig.3, wherein said two of said portions are disposed diametrically opposed to each other at opposite sides of said second outer sheath with a plane extending through said two of said portions arranged perpendicular to said major plane of symmetry of said cable (see 30 and 30' diametrically opposed to each other on opposite ends of the cable sheath 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use teachings of Greveling with the second outer sheath of cable of Barret in order to provide a removable section to allow the separation of the outer sheath of the cable to access conductors within the cable to prevent the damaging of the cable).

 

Allowable Subject Matter
	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 14, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein said one strength member is disposed within said first outer sheath or said second outer sheath at a position diametrically opposing said web " in combination with the remaining limitations of the claim 1 and claim 13. 
 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for 



/PETE T LEE/Primary Examiner, Art Unit 2848